          Case 5:20-cv-00549-G Document 16 Filed 03/11/21 Page 1 of 6




                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

WILLIAM HUGH WILSON,                          )
                                              )
       Petitioner,                            )
                                              )
v.                                            )   Case No. CIV-20-549-G
                                              )
                                              )
S. YOUNG,                                     )
                                              )
       Respondent.                            )

                                         ORDER

       Petitioner William Hugh Wilson, a federal prisoner, initiated this action by

submitting a habeas corpus petition seeking “to vacate his term of incarceration pursuant

to 28 U.S.C. §2241.” See Pet. (Doc. No. 1); Pet’r’s Br. (Doc. No. 1-1). In accordance with

28 U.S.C. § 636(b)(1), the matter was referred to Magistrate Judge Shon T. Erwin for

preliminary review.

       On July 22, 2020, Judge Erwin issued a Report and Recommendation (“R. & R.,”

Doc. No. 11), in which he recommended the habeas petition be dismissed due to a lack of

statutory jurisdiction. On August 10, 2020, Petitioner timely filed an Objection to the R.

& R. See Pet’r’s Obj. (Doc. No. 12).1 The filing of Petitioner’s Objection triggers de novo

review by this Court. See, e.g., United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th

Cir. 1996); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).




1
 Petitioner also filed two motions, which the Court has considered along with the
Objection. See Doc. Nos. 13, 14.
             Case 5:20-cv-00549-G Document 16 Filed 03/11/21 Page 2 of 6




    I.       Background

          As alleged in the Petition and recounted in the R. & R., in May 2017 Petitioner

pleaded guilty to being a felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1) in the U.S. District Court for the Western District of Michigan. His conviction

was affirmed on direct appeal by the Sixth Circuit Court of Appeals in July 2018.

          On July 18, 2019, Petitioner filed a motion in the sentencing court to vacate, set

aside, or correct his criminal sentence under 28 U.S.C. § 2255. That court denied his

motion on December 5, 2019. See United States v. Wilson, No. 1:17-CR-60, 2019 WL

6606340 (W.D. Mich. Dec. 5, 2019). The Sixth Circuit denied a certificate of appealability

and dismissed Petitioner’s appeal on July 10, 2020.

    II.      Statutory Jurisdiction

          Petitioner filed his Petition in this Court on June 11, 2020, challenging the validity

of his conviction. Specifically, Petitioner argues that pursuant to the Supreme Court’s

holding in Rehaif v. United States, 139 S. Ct. 2191 (2019), his guilty plea on the § 922(g)

charge was invalid and was improperly accepted because he “was not informed that an

additional element of the underlying offense was that ‘he knew he had the relevant status

[as a felon] when he possessed [the firearm].’” Pet’r’s Br. at 2 (quoting Rehaif, 139 S. Ct.

at 2194 (“To convict a defendant, the Government . . . must show that the defendant knew

he possessed a firearm and also that he knew he had the relevant status when he possessed

it.”)).

          As Judge Erwin concluded, this argument is an attack on the legality of Petitioner’s

detention, rather than on the execution of his sentence. Such an attack generally may be


                                                2
          Case 5:20-cv-00549-G Document 16 Filed 03/11/21 Page 3 of 6




made only by filing a motion for relief in the sentencing court under 28 U.S.C. § 2255. See

Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). As noted above, Petitioner

previously sought and was denied relief under § 2255 from the sentencing court. In order

to now file a second or successive § 2255 motion, Petitioner would need to obtain leave

from the Sixth Circuit. See 28 U.S.C. §§ 2244(b), 2255(h).

       There is no indication from Petitioner’s Objection or from the remainder of the case

record that Petitioner has sought such leave from that appellate court. Rather, liberally

construed, Petitioner’s Objection argues that he should be permitted to forgo this

requirement and instead seek relief via a § 2241 habeas petition pursuant to § 2255’s

“savings clause.” See Pet’r’s Obj. at 2.

       The § 2255(e) “savings clause” provides that a federal prisoner may challenge the

legality of his detention through such a petition only if “it . . . appears that the remedy by

motion is inadequate or ineffective.” 28 U.S.C. § 2255(e). Judge Erwin concludes, and

the undersigned upon independent review agrees, that Petitioner does not satisfy his burden

to demonstrate that “the § 2255 remedial mechanism is ‘inadequate or ineffective’ to test

the legality of his detention.” Prost v. Anderson, 636 F.3d 578, 580 (10th Cir. 2011)

(quoting § 2255(e)).

       Although Petitioner takes issue with the denial of his first § 2255 motion, “[f]ailure

to obtain relief under [§] 2255 does not establish that the remedy so provided is either

inadequate or ineffective.” Bradshaw, 86 F.3d at 166 (internal quotation marks omitted).

Further, the Rehaif decision was issued prior to the date that Petitioner filed his § 2255

motion in the sentencing court. Petitioner’s Rehaif argument therefore “could have been


                                              3
             Case 5:20-cv-00549-G Document 16 Filed 03/11/21 Page 4 of 6




tested in [his] initial § 2255 motion,” and so Petitioner “may not resort to the savings clause

and § 2241.” Prost, 636 F.3d at 584. This Court therefore lacks statutory jurisdiction to

hear Petitioner’s claims. See id. at 581; Abernathy v. Wandes, 713 F.3d 538, 557 (10th Cir.

2013).

   III.      Transfer or Dismissal

          Further, the undersigned agrees that transfer of this case to the Sixth Circuit Court

of Appeals would not be in the interest of justice because Petitioner cannot satisfy the

requirements to obtain authorization from that court for a second or successive § 2255

motion. To obtain such authorization, Petitioner would be required to show that his motion

contains:

          (1) newly discovered evidence that, if proven and viewed in light of the
          evidence as a whole, would be sufficient to establish by clear and convincing
          evidence that no reasonable factfinder would have found the movant guilty
          of the offense; or

          (2) a new rule of constitutional law, made retroactive to cases on collateral
          review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h); see also id. § 2244(b).

          Petitioner points to no new “evidence” in his Objection or other filings. Id. §

2255(h)(1); see also Khamisi-El v. United States, 800 F. App’x 344, 349 (6th Cir. 2020)

(“Rehaif’s change in statutory interpretation cannot be considered ‘newly discovered

evidence.’”). Further, the Sixth Circuit has expressly held that “[t]he rule stated in Rehaif

is a matter of statutory interpretation, not a ‘new rule of constitutional law.’” Khamisi-El,

800 F. App’x at 349 (quoting In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019)).




                                                4
           Case 5:20-cv-00549-G Document 16 Filed 03/11/21 Page 5 of 6




                                        CONCLUSION

       IT IS THEREFORE ORDERED that the Report and Recommendation (Doc. No.

11) is ADOPTED and the Petition (Doc. No. 1) is DISMISSED without prejudice for lack

of statutory jurisdiction.

       Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District

Courts requires the Court to issue or deny a certificate of appealability when it enters a

final order adverse to a petitioner. A certificate of appealability may issue only upon “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A

petitioner satisfies this standard by demonstrating that jurists of reason could disagree with

the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

Further, “[w]hen the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a [certificate of appealability]

should issue when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack, 529 U.S. at 484.

       Upon review, the Court concludes that the requisite standard is not met in this case.

Thus, a certificate of appealability is DENIED.




                                                5
   Case 5:20-cv-00549-G Document 16 Filed 03/11/21 Page 6 of 6




IT IS SO ORDERED this 11th day of March, 2021.




                                 6
